Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 14/341304 
    
        
            
                                
            
        
    

Parent Data14341304, filed 07/25/2014 and having 2 RCE-type filings thereinis a continuation in part of 14208082, filed 03/13/2014 and having 2 RCE-type filings therein.14208082 Claims Priority from Provisional Application 61794721, filed 03/15/2013 14208082 Claims Priority from Provisional Application 61892263, filed 10/17/2013 Child Data14873013, filed on 10/01/2015 and having 1 RCE-type filing therein, is a continuation in part of 14341304 , filed on 07/25/2014 and having 2 RCE-type filings therein


Non-Final Office Action 

Claims 1-16, 18, 19, 29-39, 42-47 and 49-53 are pending.  Applicant’s response file don 

Terminal Disclaimer

Applicants filed terminal disclaimers dated 09/14/2018 over 14/208,082 and 14/875,013 (now US Patent 10568893) therefore, double patenting rejection was withdrawn.  

Election of Invention

Applicants elected without traverse the following CSA compound for the treatment of gastric mucositis: CSA-144 and Group I, compounds of formula III, claims 41-51. Date of response 09/23/2016). 

    PNG
    media_image1.png
    174
    586
    media_image1.png
    Greyscale


Election of Invention

    PNG
    media_image2.png
    313
    650
    media_image2.png
    Greyscale


CSA-144-Elected compound

    PNG
    media_image3.png
    177
    573
    media_image3.png
    Greyscale


CSA 144 is disclosed as last compound in [019], [0122] and in original claim 42. .
Compounds are not labelled in specification. 
. 
Response to Remarks.  

Applicants response filed on 03/16/2021 is acknowledged.   Applicant’s arguments in Appeal brief was considered and found persuasive. Therefore, previous action was withdrawn and new office action is issued.  

Claim Rejections - 35 USC § 103--(1st Rejection)

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-16, 18, 19, 29-39, 42-47 and 49-53 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Beus et al. (20140107090, PD 10/17/201)2 and Savage et al. (US Patent 6,350,738), These references teach CSA compounds for treating inflammation and infections as instantly claimed which embraces Applicants claimed invention.  See the entire documents.  
      
Determining the scope and contents of the prior art.

In regards to claims 1-16, 18, 19 and 29-39, Beus et al.  (2014/0107090, PD 14/056122, 10/17/2012).  Beus et al. teaches a method for treating or preventing clinical mastitis in a mammal, comprising: administering a cationic steroidal anti-microbial compound (CSA) formulation and its composition to the intra-mammary organ of a mammal. It teaches a methods for treating and preventing mastitis using cationic steroidal antimicrobials (CSAs). The CSA formulation can be administered by injection into the mammary organ (e.g., through the teat of the mammary organ). A non-limiting example of a mammal that can benefit from the treatments disclosed is a dairy cow. [0009].

Claim 1 of Beus et al teaches CSA compounds as instantly claimed, same or similar CSA compounds and teaches the method treating or preventing clinical mastitis in a mammal, comprising administering a cationic anti-microbial compound (CSA) formulations to the intra-mammary organ of a mammal.  See the entire document especially compounds disclosed in figures IA and IB which includes elected species of CSA compound and claims 1-27 as on Beus et al.

CSA compounds of formula (II) as instantly claimed is taught by Beus et al. and its claims 1-27. Instantly claimed CSA compounds are disclosed by Beus et al.  Claim 1 of Beus teaches method of treatment by any CSA compounds. In claim 9 formula IA covers various CSA compounds as instantly claimed.  See brief description of drawings [0010] where [0011] FIG. 1A illustrates exemplary hydrolysable cationic steroidal anti-microbial ("CSA") compounds; and [0012] FIG. 1B illustrates exemplary non-hydrolysable CSA compounds.  In these drawings specific CSA compounds are disclosed including elected species.  These compounds if for (III) as in claim a, is considered obvious over Beus et al.. The CSA compounds as disclosed in Beus et al. CSA compounds of formula (IA) (IIA) and (IB) as shown are considered obvious.  
Claim 1 of Beus et al.-
A method for treating or preventing clinical mastitis in a mammal, comprising: administering a cationic steroidal anti-microbial compound (CSA) formulation to the intra-mammary organ of a mammal.  See claims 1-27. 
Compounds of claim 9 of Beus et al. 
    PNG
    media_image4.png
    159
    258
    media_image4.png
    Greyscale

Compounds of claim 21 (Beus et al.) 

    PNG
    media_image5.png
    622
    521
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    149
    404
    media_image6.png
    Greyscale

Compounds of claim 21:

    PNG
    media_image7.png
    152
    434
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    154
    407
    media_image8.png
    Greyscale

Some compounds of claim 26
Compound of claim 27: 
    PNG
    media_image9.png
    136
    388
    media_image9.png
    Greyscale

Other CSA compounds are also disclosed.  CSA compounds of formula (IA) [0081-0087], page 7. 
[0088] –page 9

    PNG
    media_image10.png
    152
    284
    media_image10.png
    Greyscale

Beus et al. the compound of Formula (I) or pharmaceutically acceptable salt can be represented by Formula (IA): [0088].
 [0089] In some embodiments, each of rings A, B, C, and D is independently saturated. [0089].
[0090] In some embodiments, one or more of rings A, B, C, and D are heterocyclic. 
[0091] In some embodiments, rings A, B, C, and D are non-heterocyclic. 
[0092] In some embodiments, R3, R.7, R12, and R.sub.18 are independently selected from the group consisting of hydrogen, an unsubstituted (C1-C18) alkyl, unsubstituted (C.sub.1-C.sub.18) hydroxyalkyl, unsubstituted (.1-C.18) alkyloxy-(C1-C18) alkyl, unsubstituted (C.sub.1-C.sub.18) alkylcarboxy-(C.sub.1-C.sub.18) alkyl, unsubstituted (C.sub.1-C.sub.18) alkylamino-(C.sub.1-C.sub.18)alkyl, unsubstituted (C.sub.1-C.sub.18) alkylamino-(C.sub.1-C.sub.18) alkylamino, unsubstituted (C.sub.1-C.sub.18) alkylamino-(C.sub.1-C.sub.18) alkylamino-(C.sub.1-C.sub.18) alkylamino, an unsubstituted (C.sub.1-C.sub.18) aminoalkyl, an unsubstituted arylamino-(C.sub.1-C.sub.18) alkyl, an unsubstituted (C1-C.18) aminoalkyloxy, an unsubstituted (C.sub.1-C.sub.18) aminoalkyloxy-(C.sub.1-C.sub.18) alkyl, an unsubstituted (C.sub.1-C.sub.18) aminoalkylcarboxy, an unsubstituted (C.sub.1-C.sub.18) aminoalkylaminocarbonyl, an unsubstituted (C.sub.1-C.sub.18) aminoalkylcarboxamido. [0092]. (All substituents were not listed).
It teaches  R.3, R.7, R12, and R.18 are independently selected from the group consisting of hydrogen, an unsubstituted (C.1-C.6) alkyl, unsubstituted (C.1-C6) hydroxyalkyl, unsubstituted (C.1-C.16) alkyloxy-(C.1-C.5) alkyl, unsubstituted (C.sub.1-C.sub.16) alkylcarboxy-(C.sub.1-C.sub.5) alkyl, unsubstituted (C.sub.1-C.sub.16) alkylamino-(C.sub.1-C.sub.5) alkyl, unsubstituted (C.sub.1-C.sub.16) alkylamino-(C.sub.1-C.sub.5) alkylamino, unsubstituted (C.sub.1-C.sub.16) alkylamino-(C.sub.1-C.sub.16) alkylamino-(C.sub.1-C.sub.5) alkylamino, an unsubstituted (C.sub.1-C.sub.16) and other [0094] In some embodiments, R.sub.1, R.sub.2, R.sub.4, R.sub.5, R.sub.6, R.sub.8, R.sub.10, R.sub.11, R.sub.14, R.sub.16, and R.sub.17 are each hydrogen; and R.sub.9 and R.sub.13 are each methyl. Formula IIA [0093]
-Page 10                                                  Formula IB-page 11

    PNG
    media_image11.png
    157
    247
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    150
    263
    media_image12.png
    Greyscale

In regards to claims 1-16 and 18, 19, and 29-39, Beus et al. teaches CSA compounds of formula III
[0095] In some embodiments, R.3, R.7, R.12, R.18 are independently selected from the group consisting of aminoalkyloxy; aminoalkylcarboxy; alkylaminoalkyl; alkoxycarbonylalkyl; alkylcarboxyalkyl; di(alkyl)aminoalkyl; alkoxycarbonylalkyl; and alkylcarboxyalkyl. 
[0096] In some embodiments, R3, R7, and R.12 are independently selected from the group consisting of aminoalkyloxy and aminoalkylcarboxy; and R.sub.18 is selected from the group consisting of alkylaminoalkyl; alkoxycarbonylalkyl; alkylcarbonyloxyalkyl; di(alkyl)aminoalkyl; alkylaminoalkyl; alkyoxycarbonylalkyl; and alkylcarboxyalkyl. 
[0097]   In some embodiments, R3, R7, and R12 are the same. 
[0098]   In some embodiments, R.3, R7, and R12 are aminoalkyloxy. 
[0099]   In some embodiments, R.3, R.7, and R12 are aminoalkylcarboxy. 
[0100]   In some embodiments, R.sub.18 is alkylaminoalkyl. 
[0101]   In some embodiments, R.sub.18 is alkoxycarbonylalkyl. 
[0102]   In some embodiments, R.sub.18 is di (alkyl) aminoalkyl. 
[0103].   In some embodiments, R.sub.18 is alkylcarboxyalkyl. 
[0104] In some embodiments, R.sub.3, R.sub.7, R.sub.12, and R.sub.18 are independently selected from the group consisting of amino-C.sub.3-alkyloxy; amino-C.sub.3-alkyl-carboxy; C.sub.8-alkylamino-C.sub.5-alkyl; C.sub.8-alkoxy-carbonyl-C.sub.4-alkyl; C.sub.8-alkyl-carbonyl-C.sub.4-alkyl; di-(C.sub.5-alkyl)amino-C.sub.5-alkyl; C.sub.13-alkylamino-C.sub.5-alkyl; C.sub.6-alkoxy-carbonyl-C.sub.4-alkyl; C.sub.6-alkyl-carboxy-C.sub.4-alkyl; and C.sub.16-alkylamino-C.sub.5-alkyl. [014]. 
It teaches at least two, or at least three, of m, n, p, and q are 1. In some embodiments, m, n, and p are each 1 and q is 0 [0105]. 
In regards to claims 1-16, 18, 19 and 29-39, it would have been obvious to one skilled in the art at the time the invention was filed to make CSA compounds and their compositions  because Beus et al. teaches same and/or similar  CSA compounds for reducing chronic inflammation. 
In regards to claim 1-4, 11-16, 18-39 for reducing acute or chronic inflammation by CSA compound, Beus et al. teaches that unexpected result of the use of CSAs to treat mastitis is the avoidance of inflammation of the mammary organ. Studies indicate that CSAs can be administered in amounts sufficient to treat and/or prevent mastitis without causing inflammation or toxic side effects. Inflammation is a known problem with some types of mastitis treatments such as nisin. Thus CSA have exhibited superior properties compared to known compounds by having broad spectrum efficacy without causing inflammation or contaminating the milk. [2020].
Therefore, CSA compounds of claim 1 are expected to reduce inflammation. 
In regards to claim 2 drawn to hydrochloride salt, Bues et al. teaches pharmaceutically acceptable salt and also teaches trihydrochloride salts. [0113] and [0014].   In regards to pharmaceutically acceptable salts, it teaches various other salts which can be prepared with CSA.  [0115].

In regards to claim 3, Beus et al. teaches addition administration of antibiotic.

In regards to claims 18 and 19, drawn to mammals and humans respectively. Bues teaches the treatments in mammals and humans.

In regards to claims 47 and 49-51, Beus et al. pharmaceutical compositions of CSA compounds. [0016].
Bues teaches pharmaceutically acceptable and physiologically acceptable compositions. [0017].  
It teaches unexpected result of the use of CSAs to treat mastitis is the avoidance of inflammation of the mammary organ.  Beus et al. teaches that CSAs can be administered in amounts sufficient to treat and/or prevent mastitis without causing inflammation or toxic side effects. Inflammation is a known problem with some types of mastitis treatments such as niacin. Thus CSA have exhibited superior properties compared to known compounds by having broad spectrum efficacy without causing inflammation or contaminating the milk [0020].

. 
    PNG
    media_image13.png
    142
    293
    media_image13.png
    Greyscale

Beus et al teaches methods for treating mastitis using cationic steroidal antimicrobials (CSAs). Ceragenin compounds, also referred to herein as cationic steroidal anti-microbial compounds (CSAs), are synthetically produced small molecule chemical compounds that include a sterol backbone having various charged groups (e.g., amine and cationic groups) attached to the backbone. The backbone can be used to orient the amine or guanidine groups on one face, or plane, of the sterol backbone. For example, a scheme showing a compound having primary amino groups on one face, or plane, of a backbone is shown below in Scheme I. [0013]. 

Similar CSA compounds are taught by Bues et al.  See compounds of claim 21 and 26.  Similar to elected species-Fig 1A and IB, Sheets 2 and 3:

    PNG
    media_image14.png
    116
    452
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    126
    242
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    125
    263
    media_image16.png
    Greyscale

0176] Test data for gram positive bacteria are set forth in Tables 1-3 [0176] and [0177] and [0179] on page 19 and graphically illustrated in FIG. 2A. 
The tables 1-3 shows the effect of CSA-44, (was used as hydrochloride) on gram positive and gram negative bacteria.   All the results showed CSA-44% cure of CSA -44 was much higher than others. (Pages 19-20). 
Bues et al. teaches that clinical mastitis is a mammary infection with a somatic cell count (SCC) greater than or equal to 500,000 cells/ml and subclinical mastitis is an infection with a SCC less than or equal to 500,000 cells/ml. [0016].
In regards to claim 52, 
Bues teaches the CSA compounds administered to treat mastitis have been found to be surprisingly and unexpectedly effective at treating mastitis as compared to antibiotics and antimicrobial peptides. CSAs have surprisingly been found to be effective against a broad spectrum of microbes when administered intra-mammary for the treatment of mastitis. CSAs were found to be highly successful at treating and/or preventing mastitis caused by gram positive bacteria, gram negative bacteria, and fungi. For example, CSAs were found to kill staff, E coli, and prototheca.  [0017]. 
In regards to claim 52, Beus et al. teaches broad-spectrum efficacy of CSAs against mastitis is particularly important for treating dairy cows. Mastitis is known to occur from a broad spectrum of microbes and dairy farmers often treat the mastitis without knowing what type of microbe is causing the condition. Because the CSA compounds are affective against a broad spectrum of microbes, the CSA compounds can treat or prevent mastitis with fewer compounds or treatment attempts. This is particularly important for prevention measures. Avoiding the trial and error treatments that typically occur in treating mastitis allows the treatments to be carried out more quickly and reduces or eliminates the need to separate the animal from production, thereby resulting in substantial savings of lost milk production. [0018] It teaches compounds and compositions useful particularity, cationic steroid antimicrobial ("CSA") compounds that exhibit one or more antimicrobial activities or functions for treating mastitis. The skilled artisan will recognize the compounds within the generic formulas set forth herein. Additional compounds of the disclosure having one or more activities or functions are described and can be characterized using the assays set forth herein and in the art. [0081].
It would have been obvious to one skilled in the art at the time the invention was filed to prepare CSA compounds skilled person searching for alternative compounds for the treatment of mastitis would explore further steroids which act as antimicrobial and show anti-inflammatory activity and treat various diseases especially mastitis. 

Beus et al. does not teaches addition of antibiotics.

Savage (US ‘738) teaches addition of another non-CSA antibiotic such as tetracycline, aminoglycoside, cephalosporin and more. (Lines 48-67, col. 10 and lines 1-22, col. 11 and lines 9-21, col. 13). It teaches addition of anti-microbial agent. (Lines 5-20, col. 8). 
Savage teaches that CSA also act to sensitize bacteria to other antibiotics. e.g., erythromycin (Lines 10-62, col. 7).   
Savage et al teaches administration via various methods are taught. (Lines 34-43, col. 11). Savage teaches CSA compounds and their utility as antimicrobial agents. Savage demonstrates that one mode of action for the CSA compounds may involve interaction between the CSA compound and the outer membrane of bacteria cells.
 
Savage teaches hydrochlorides of CSA and also teaches addition of antibiotic in the composition, it would have been obvious to add additional ingredients such as antibiotics as taught by Savage especially when Savage (738) teaches that antibiotic or synergistic therapy (Lines 48-65, col. 10 and lines 1-33, col. 11).

Since Savage teaches hydrochlorides of CSA and also teaches CSA compounds and its compositions, it would have been obvious to add additional ingredients such as antibiotics as taught by Savage especially when Savage (738) teaches that antibiotic or synergistic therapy (Lines 48-65, col. 10 and lines 1-33, col. 11). 
The dosage can be adjusted by the individual physician in the event of any contraindications. In any event, the effectiveness of treatment can be determined by monitoring the level of LPS and TNF in a patient. A decrease in serum LPS and TNF levels should correlate with recovery of the patient. (Lines 45-63, col. 12)The patients at risk for or exhibiting the symptoms of sepsis can be treated by the method as described above, further comprising administering, substantially simultaneously with the therapeutic administration of compound, an inhibitor of TNF, an antibiotic, or both. For example, intervention in the role of TNF in sepsis, either directly or indirectly, such as by use of an anti-TNF antibody and/or a TNF antagonist, can prevent or ameliorate the symptoms of sepsis. Particularly preferred is the use of an anti-TNF antibody as an active ingredient, such as a monoclonal antibody with TNF specificity.  (Lines 64-67, col. 12 and lines1-1-8, col. 13).

Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 

It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S, Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
        
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Claim Rejections - 35 USC § 103—2nd
Rejection
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Beus,  et al. (20140107090, PD 10/17/2012) and Savage et al. (US Patent 6,350,738), as applied to claims  1-16, 18, 19, 29-39, 42-47 and 49-53 above, and further in view of Dumortier, G., et al. (A Review of Poloxamer 407 Pharmaceutical and Pharmacological Characteristics. Pharm Res 23, 2709–2728 (2006). https://doi.org/10.1007/s11095-006-9104-4). These references teach claimed invention as in claim 6-10.  See the entire documents.
In regards to claims 6-10 drawn to poloxamer. Dumortier et al. teaches that Poloxamer 407 copolymer (ethylene oxide and propylene oxide blocks) shows thermoreversible properties, which is of the utmost interest in optimizing drug formulation (fluid state at room temperature facilitating administration and gel state above sol–gel transition temperature at body temperature promoting prolonged release of pharmacological agents 
Poloxamer 407 formulations led to enhanced solubilization of poorly water-soluble drugs and prolonged release profile for many galenic applications (e.g., oral, rectal, topical, ophthalmic, nasal and injectable preparations).  It gives good results in combination with other excipients.  Combination with other excipients like Poloxamer 188 or mucoadhesive polymers promotes Poloxamer 407 action by optimizing sol–gel transition temperature or increasing bioadhesive properties. Inclusion of liposomes or micro (nano) particles in Poloxamer 407 formulations offers interesting prospects, as well. Besides these promising data, Poloxamer 407 is effective on   lipidic profile alteration and possible renal toxicity, which compromises its development for parenteral applications. In addition, new findings have demonstrated immuno-modulation and cytotoxicity-promoting properties of Poloxamer 407 revealing significant pharmacological interest. (Abstract) In regards to claims 7-10, complexed with CSA in certain ratios.  Dumortier et al. teaches that 20–30% (w/w) Poloxamer 407 while 35% (w/w) concentration requires placing the Poloxamer 407 solution in a freezer for a few minutes to liquefy the preparation pH and osmolality are adjusted to flavour formulation stability and satisfactory tolerance.	 Dumortier et al teaches the influence of Drug on Various Agents on the transition temperature of Poloxamer formulation.  See Table II on page 2714.

One skilled in the art would find a better ratio for a particular compound for suitable ratio with maximum efficiency.  A person skilled in the art would use Poloxamer.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims, 1-16, 18, 19, 29-39, 42-47 and 49-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.9, 314,472 in view of Savage et al. US Patent 6,350,738. Although the claims at issue are not identical, they are not patentably distinct from each other because Savage et al teaches CSA compounds of formula I, their compositions and methods which are considered obvious. (Claims 1-14).

Specification discloses compound of formula I: (col. 1)



    PNG
    media_image17.png
    256
    272
    media_image17.png
    Greyscale


Compounds of formula IV, (Col. 4).


    PNG
    media_image18.png
    149
    238
    media_image18.png
    Greyscale



    PNG
    media_image19.png
    320
    436
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    120
    379
    media_image20.png
    Greyscale

Figure 4.
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SABIHA N QAZI/Primary Examiner, Art Unit 1628